Herein a writ of prohibition is sought to restrain the respondent judge from enforcing an order of suspension, issued preliminary and incidental to a pending action directed toward the removal of the petitioners from office as members of the school board of Oklahoma City.
Heretofore, this court issued an alternative writ of prohibition directing the respondent judge to adduce evidence, after a proper notice, to justify the orders of suspension, or to refrain from enforcement of the orders or to show cause why the writ should not be made permanent. The respondent judge elected to show cause and now contends that the orders entered on July 4, 1938, are valid.
It is agreed that the statutes applicable are sections 3447 to and including 3459, O. S. 1931. In substance these statutes provide causes for removal, require a written accusation to be served upon "the defendant," and a written notice of not less than five days for the appearance and answer to the charges. These are conditions precedent to removal. The method of trial is the same manner as the trial of an indictment for a misdemeanor. Section 3457, Id. The burden is on the state of establishing the allegations of the accusation beyond a reasonable doubt. Myers v. State, 137 Okla. 272, 278 P. 1106.
There is no applicable statutory provision vesting power of suspension pending the action for removal; however, in Maben v. Rosser, 24 Okla. 588, 103 P. 674, contrary to the majority rule prevailing in American jurisprudence (see Throop on Public Officers, sec. 404), we held that the greater power to remove carried with it as an incident the lesser power to suspend pending the action for removal. Notwithstanding strong reasons to the contrary, such as that expulsion creates a vacancy in office, suspension merely silences the incumbent safeguarding to him his salary, thus leaving the government handicapped with an office and officer and no vacancy and yet none to discharge the duties necessary to execution of the functions of government; while, on the other hand, exercise of the power of removal brings into being a new officer by appointment or election to exercise the functions of the office; therefore, it may be concluded that the lesser power of suspension is not in this sense a temporary removal, consequently is not precisely derivative of or incidental to the greater power; yet for equally strong reasons we adhere to the early rule established in this state.
Adhering to the rule that the power of removal carries with it power to suspend from offices, what are the prerequisites for the exercise of the derived power? "This power * * * is not a power that should be exercised arbitrarily, and the courts unquestionably will exercise it only when strong reason exists therefor. * * * The court will exercise or refuse to exercise it in each ease, as in his sound discretion the facts and circumstances peculiar to the case require." Maben v. Rosser, supra.
How are facts and circumstances to be found upon which to base a judicial discretion? The answer is obvious. At a hearing. And as we are committed to the rule that the power of suspension is derived of the power of removal, can it be *Page 293 
logically said that prerequisites of the exercise of the removal power prescribed by statute, to wit, written accusation, notice, and an opportunity to be heard, are to be cast aside in the exercise of the diminished, derived, incidental power? I think not.
While there is no property right in an office, as we understand it, yet there is speedy and certain remedy afforded for every wrong and for every injury to person or reputation, and right and justice shall be administered without delay or prejudice. Section 6, art. 2, Constitution of Oklahoma.
In South Carolina it is held that suspension is a serious condemnation, and the statute' providing for removal cannot by implication encompass such power of condemnation without notice and an opportunity to be heard. This for the reason that the intention to preserve the right to be heard is implied in all legislation unless it is expressly denied. MacDowell v. Burnett, 92 S.C. 469, 75 S.E. 873. In New Mexico it is held that the consequences of suspension and removal of the officer are highly penal in character and he should be protected against loose and irregular procedure, and among the safeguards are notice and an opportunity to be heard. "This," that court held, "is the situation in regard to this suspension proceeding, and the judgment must be held to be void." There the writ issued. State ex rel. Delgado v. Leahy, 30 N. M 221,231 P. 197. A prerogative of the Crown by letters patent prevails in foreign countries whereby suspension from office may be had through the ipsi dixit of the ruling power notwithstanding foreign recognition of property right in office and the grant of it for life. Not so in America. No American case can be found, says Mr. Throop in his estimable work on Public Officers, which recognizes such a prerogative as existing either in the chief executive in the state or even in the President of the United States. Section 402, Id. Throop on Public Officers.
Ours is a theorem of government, particularly pertaining to the judicial department, which hears before it condemns, considers innocent until proven guilty, proceeds upon inquiry and attaches no significance whatever, not even recognizing as circumstances allegations contained in an accusation, for circumstances are logical conclusions derived from facts, and facts judicially established are derived from evidence adduced in a public bearing; a public hearing contemplates the right of cross-examination, privilege of process, contradiction by rebuttal and right of representation to resist the charges prepared by the officer or bodies prototypes in America of officers of the Crown. The Crown, worn by the King, who can do no wrong and being so regarded as infallible, when his representatives present accusations against a subject, contrarywise to our theorem, the subject is presumed guilty until proven innocent.
In the instant case there are serious charges if properly established, assuming there is sustaining evidence, the petitioners or some one of them may be removed from office and otherwise required to atone for wrongdoing. Far better that a hundred citizens or even office holders, though guilty, go free than that an innocent be found guilty.
How easy it would have been to proceed to final decision, protecting the public interest during the interim and safeguarding the constitutional rights of the accused, had the respondents adduced some proof, as in the preliminary hearing on information, as suggested in the alternative writ heretofore issued by this court. By such an election there would have been no delay.
The writ of prohibition will lie to prevent an abuse of judicial power in a matter otherwise cognizable by the inferior court. Sterling Refining Co. v. Walker, 165 Okla 45, 25 P.2d 312. Herein no opportunity to be heard was afforded the defendant petitioners prior to the issuance of the orders of suspension. The writ should be made permanent and the trial court refrain from enforcement of the orders of suspension until reasonable notice is afforded the defendants, say 24 hours, together with an opportunity to be heard. A hearing contemplates privilege of cross-examination, process for the attendance of witnesses the production of documents and papers, and the defendants' right of representation by counsel of their choice.
A strict compliance with the statute is a prerequisite of jurisdiction in this class of cases. Barnett v. Hepburn,121 Okla. 268, 249 P. 921. Some significance is sought to be attached to a discretion vested in the trial judge by virtue of which he is said to have ordered these suspensions. The most odious and dangerous of all laws would be these depending on the discretion of judges. "The discretion of a judge is the law of tyrants," said Lord Camden. "It is always unknown; it is different in different men. It is casual, and depends on constitution, temper, and passion. At best it *Page 294 
is often caprice. In the worst it is every vice, folly, and passion to which human nature can be liable."
"Courts are mere instruments of the law and can will nothing," said Marshall. "When they are said to exercise a discretion, it is a mere legal discretion; a discretion to be exercised in discerning the course prescribed by law, and when that is discerned, it is the duty of the court to follow it. Judicial power is never exercised for the purpose of giving effect to the will of the judge; always for the purpose of giving effect to the will of the Legislature, or, in other words, to the will of the law." Osborn v. Bank of the United States, 22 U.S. 738, 6 L.Ed. 204.
Discretion is not a synonym for arbitrary will or inconsiderate action. It is a discernment of what is right and proper, guided by the law as made applicable by facts properly adduced.